Citation Nr: 0004841	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-21 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $6,733.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969 
and from October 1974 to September 1983.  The veteran died in 
June 1987, and the appellant is his widow.  This appeal 
arises from a November 1993 decision of the Committee on 
Waivers and Compromises of the Roanoke, Virginia RO.  This 
case was before the Board in January 1998 when it was 
remanded for additional development.

In a November 1997 informal hearing presentation, the 
appellant's representative raised the issue of entitlement to 
service connection for the cause of the veteran's death.  In 
a January 1998 Remand, the Board referred this issue to the 
RO for appropriate action.  Because the RO still has not 
adjudicated this issue, it is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By letter dated in June 1992, the appellant was notified 
that she had been awarded VA death pension benefits from 
February 1992, on the basis that her countable family income 
did not exceed the maximum annual limit, and was informed 
that the rate of pension depended on family income.  She was 
also advised that any changes in income or dependents must be 
promptly reported to VA and that all income from all sources 
must be reported.

2.  By letter dated in July 1993, the appellant was informed 
that her VA death pension benefits were terminated effective 
from February 1992.  She was advised that VA had received an 
Eligibility Verification Report (EVR) from her, which showed 
that she had earned $10,924.81 and that this income had not 
changed or increased within the past 12 months; she was 
further advised that this was indicative that she was in 
receipt of such income when she applied for VA death pension 
benefits in January 1992.  This retroactive termination 
created an overpayment of $6,680.

3.  In August 1993, another EVR was received from the 
appellant wherein she reported that her income from January 
1992 to January 1993 was $10,924, and her income from 
February 1993 to January 1994 was $4,469.91.  

4.  In August 1993, a financial status report (FSR) was 
received from the appellant wherein she reported that she was 
currently earning $978.02 in gross wages per month, but that 
this amount was variable based on whether overtime was 
available.  She also reported that her expenses exceeded her 
income each month.

5.  By letter dated in September 1993, the appellant was 
advised that her VA death pension benefits were reinstated 
effective from February 1, 1993. 

6.  The VA had significant information associated with the 
record demonstrating that when the appellant's death pension 
benefits were reinstated, she had excessive income for VA 
death pension purposes.  The VA failed to act on this 
information in a timely manner.

7.  By letter dated in October 1993, the appellant was 
notified that her VA death pension benefits had been 
terminated effective from February 1, 1993, based on the 
August 1993 FSR.  She was advised that this action increased 
the amount of her overpayment to $6,733.

8.  There is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances in which the additional overpayment of $53 
was created.  The additional overpayment of death pension 
benefits in the amount of $53 was the result of sole 
administrative error.



CONCLUSION OF LAW

The additional overpayment of death pension benefits in the 
amount of $53 was based solely on administrative error on the 
part of VA; therefore the overpayment in the amount of $53 
was not properly created.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. § 3.500 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file indicates that the appellant was in 
receipt of VA death pension benefits from February 1992, on 
the basis that her countable family income did not exceed the 
maximum annual limit.  By letter dated in July 1993, the 
appellant was informed that her VA death pension benefits 
were terminated effective from February 1992.  She was 
advised that VA had received an EVR from her, which showed 
that she had earned $10,924.81 and that this income had not 
changed or increased within the past 12 months.  The 
appellant was further advised that these facts indicated that 
she was in receipt of this income when she applied for VA 
death pension benefits in January 1992.  The retroactive 
termination of her VA death pension benefits created an 
overpayment of $6,680.

In August 1993, the RO received another EVR from the 
appellant, wherein she reported that her income from January 
1992 to January 1993 was $10,924, and her income from 
February 1993 to January 1994 was $4,469.91.  Also in August 
1993, the RO received a financial status report (FSR) from 
the appellant, wherein she reported that she was currently 
earning $978.02 in gross wages per month, but that this 
amount was variable based on whether overtime was available.  
She also reported that her expenses exceeded her income each 
month.



The RO failed to act on the above information.  By letter 
dated in September 1993, the appellant was advised that her 
VA death pension benefits were reinstated effective from 
February 1, 1993.

By letter dated in October 1993, the appellant was notified 
that her VA death pension benefits had been terminated 
effective from February 1, 1993, based on the August 1993 
FSR.  She was advised that this action increased the amount 
of her overpayment to $6,733.

The Board will first address the issue of whether the 
additional overpayment of $53 was properly created.  In order 
to determine that the overpayment was not properly created, 
it must be established that the appellant was legally 
entitled to the benefits in question, or if there was no 
legal entitlement, then it must be shown that the VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Furthermore, neither the appellant's 
actions nor her failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1999).

In the case at hand, it is clear that the VA had significant 
information associated with the record demonstrating that the 
appellant had excessive income for VA death pension purposes 
at the time of the pension reinstatement in September 1993.  
An EVR and a FSR, showing the appellant's income, were 
received by the RO in August 1993.  This demonstrates that 
the RO should have known that the appellant's income was 
excessive for death pension purposes.

Moreover, there is no indication in the record that the 
appellant committed any act of commission or omission in 
relation to the circumstances in which the 

overpayment in the amount of $53 was created.  In fact, as 
noted above, she informed the RO in August 1993 of her 
income.  In addition, the Board finds that the appellant did 
not know nor should she have known that she was receiving an 
erroneous award.  Although the September 1993 letter sent to 
the appellant informing her of her restored pension effective 
February 1, 1993, included notice of the maximum annual rate 
of VA death pension, the Board finds that the appellant had 
reason to effectively disregard this notice as being 
inapplicable under the circumstances.  The VA knew of her 
receipt of income above the maximum annual limit, yet her 
pension was reinstated.

The Board finds that the appellant was without fault; 
accordingly, the Board concludes that the overpayment in the 
amount of $53 was the result of sole administrative error.  
38 C.F.R. § 3.500.


ORDER

The additional overpayment of VA death pension benefits in 
the amount of $53 was not properly created; and to that 
extent the amount of the overpayment is reduced by $53 and 
the appeal is granted.


REMAND

The issue still remains, however, whether recovery of the 
original overpayment of VA death pension benefits in the 
amount of $6,680 should be waived.

In the case at hand, the 1993 EVR referred to in the July 
1993 letter that terminated the appellant's pension benefits 
is not of record.  The Board's January 1998 

Remand directed the RO to locate the appellant's missing 1993 
EVR for the record.  Despite the RO's best efforts, the EVR 
was not located.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

An EVR was received by the RO in May 1992, wherein the 
appellant reported that she had no income.  Another EVR was 
received by the RO in August 1993, wherein the appellant 
reported that her income from January 15, 1992 to January 31, 
1993 was $10,924.  In a FSR received by the RO in August 
1993, the appellant reported that she was employed by 
Tidewater Area Central Hospital Laundry, Inc.  There is no 
indication as to when and where the appellant began working 
in 1992.  The Board notes that as the question of the 
appellant's employment history could impact on the issue on 
appeal, the RO should attempt to ascertain when the appellant 
first began to work in 1992.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
to ascertain when she first began to work 
in 1992.  The RO should attempt to 
contact the appellant at her two most 
recent addresses of record: [redacted].
2.  The RO should also contact [redacted] 
[redacted]., to 
ascertain the appellant's dates of 
employment with that company. 


3.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC) which 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 1.965 
(1999), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  The appellant and her 
representative should be given the 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 


